Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                    r\ i   l   tr o/\i -                (202)479-3011
                                    October o, 2015



Clerk
Court of Appeals of Texas, Third District
209 W. 14th Street, Rm.lOl
Price Daniel Building
Austin, TX 78711



        Re:   Javiele Jason Frias
              v. Texas
              No. 14-10340
              (Your No. 03-12-00463-CR)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                               Sincerely,




                                               Scott S. Harris, Clerk




                                                                                      RECEIVED
                                                                                      oc? 12 2015
         OFFICE OF THE CLERK
                                                                   OST
SUPREME COURT OF THE UNITED STATES
                                                                  06/2015
      WASHINGTON. DC 20543-0001
              OFFICIAL BUSINESS
                                                                US POSTAGE   $000.48^
                                                                              USOFFICI-
         PENALTY rod PRIVATE USE S330

                                                                               zir
                                                                              041M11120021




                                               S




                                                   ^

                                        •




                                            0,-07 lf»'Wlil'ViMi",,l'4¥HliHI",HH'